Citation Nr: 0324662	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  96-26 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include diarrhea, as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for a respiratory 
disability, claimed as a cough, as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for a skin disorder as 
due to an undiagnosed illness.  

4.  Entitlement to service connection for a disability 
manifested by fatigue, sleep disorder, stress, depression and 
excessive worry, as due to an undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by joint pain, as due to an undiagnosed illness.  

6.  Entitlement to service connection for an eye disability, 
as due to an undiagnosed illness.  

7.  Entitlement to service connection for headaches, as due 
to an undiagnosed illness.  

8.  Entitlement to a compensable initial rating for bilateral 
hearing loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1973 until 
September 1975, and from December 1990 to May 1991 with the 
Army National Guard.  The veteran served in the Southwest 
Asia theater of operations during his second tour of duty.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 1995, February 1997 and July 1997 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Louisville, Kentucky.  He had 
additional periods of inactive duty training service with the 
Kentucky Army National Guard during the period from January 
1976 to January 1996.

These matters were previously before the Board in April 1999 
and April 2001.  On those occasions remands were ordered to 
accomplish further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained.  

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The medical evidence does not reveal a current 
gastrointestinal disability for VA purposes.

4.  The medical evidence does not reveal a current 
respiratory disability for VA purposes.

5.  The medical evidence reveals skin lesions which have been 
clinically diagnosed including as tinea cruris, 
neurodermatitis, chronic fungal dermatitis and tinea pedis, 
none of which has been shown to be causally related to 
service.

6.  The medical evidence reveals depression and related 
symptomatology which have been clinically diagnosed as 
dysthymia, and which has not been shown to be causally 
related to service.

7.  The medical evidence reveals joint pain which has been 
clinically diagnosed as arthralgia and which has not been 
shown to be causally related to service.

8.  The medical evidence reveals eye disorders which have 
been clinically diagnosed as background diabetic retinopathy, 
cotton-spot macular edema and cataracts, and which have not 
been shown to be causally related to service.

9.  The medical evidence reveals headaches which have been 
clinically diagnosed as migraine headaches and tension 
headaches, and which have not been shown to be causally 
related to service.

10.  The competent (clinical) evidence of record demonstrates 
that, during the rating period on appeal, the service-
connected bilateral hearing loss disability has been 
manifested by an average right ear pure tone hearing 
threshold of no more than 48 decibels with speech 
discrimination ability no less than 88 percent, and an 
average left ear pure tone hearing threshold of no more than 
61 decibels with speech discrimination ability no less than 
76 percent.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2002).

2.  A respiratory disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2002).

3.  A skin disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2002).

4.   A disability manifested by fatigue, sleep disorder, 
stress, depression and excessive worry was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2002).

5.  A disability manifested by joint pain was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2002).

6.  An eye disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2002).

7.  A chronic disability manifested by headaches was not 
incurred in or aggravated by active service, nor may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2002).

8.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The Board notes that the United States Court of Appeals for 
the Federal Circuit held in Kuzma v. Secretary of Veterans 
Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that Section 
3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does not 
apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
The veteran filed his claims for VA benefits prior to 
November 9, 2000.  

Relevant law and regulations

Service connection-in general

Service connection is warranted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Undiagnosed illnesses

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or to a compensable degree not later 
than December 31, 2006 and by history, physical examination 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Increased disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case for bilateral hearing 
loss, requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating considerations for hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  38 C.F.R. § 4.85.  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
Pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Discussion

I.  Service connection for a gastrointestinal disability, to 
include diarrhea, as due to an undiagnosed illness.  

Factual background

The veteran's service medical records reveal no 
gastrointestinal problems.  The veteran denied any stomach or 
intestinal trouble in reports of medical history.  Such 
conditions were also denied in an April 1991 Southwest Asia 
Demobilization Redeployment Medical Evaluation.  

Following service, in June 1994, the veteran underwent a 
Persian Gulf War VA examination.  He complained of diarrhea 
which occurred sporadically 2 to 3 times per month.  He 
stated that when he initially returned from service he would 
pass blood, but he reported that such no longer occurred.  
The veteran's abdomen was soft and obese, without masses, 
tenderness or organomegaly.  The liver edge was palpable with 
deep inspiration.  Bowel sounds were normal.  A barium enema 
and upper GI study yielded normal findings.  

A June 1996 VA outpatient treatment report revealed normal 
bowel and bladder function. 

The veteran received another VA examination in February 1997.  
He presented with a history of recurring diarrhea since 1994.  
He stated that his diarrhea occurred 2 to 3 times per month, 
with each episode having a duration of 1 day, with 6 to 7 
loose stools.  Objectively, the veteran had positive bowel 
sounds.  His abdomen was soft and nontender without 
organomegaly or masses.  The diagnosis was history of 
diarrhea, etiology unknown.  

In November 1997, the veteran appeared at a personal hearing 
at the RO.  He stated that he had diarrhea in service and 
that it continued on his return home in 1991.  He stated that 
the water in the Persian Gulf was contaminated and that food 
was different from that which he was used to back home.  He 
stated that one time he passed blood.  He reported that he 
sought treatment at a VA facility for his diarrhea.  

At his personal hearing before the undersigned in November 
1998, the veteran stated that he continued to have diarrhea 
since separation from service.  He stated that, in his 
opinion, the condition arose as a result of eating 
contaminated food while serving in the Persian Gulf.

The veteran was again examined by VA in December 2002.  At 
that time, the veteran reported that he no longer experienced 
diarrhea.  

The veteran was most recently examined in January 2003.  He 
stated that he had diarrhea while in the Persian Gulf, where 
he claimed to have drank contaminated water.  He also 
experienced diarrhea for the first few months upon his 
return.  He believed such was caused by a change in diet when 
he came home.  Objective examination was unremarkable.  The 
examiner found that the veteran's gastrointestinal condition 
had resolved and that there was no evidence to substantiate a 
chronic illness.

Analysis

As noted earlier, in order to be entitled to service 
connection, the medical evidence must establish the existence 
of a present disability.  Here, a VA examination reports 
dated February 1997 and January 2003 contained findings of 
normal gastrointestinal system.  Further, no other medical 
evidence associated with the claims folder contradicts those 
findings.  Indeed, upon examination in December 2002, the 
veteran himself reported that he no longer suffered from 
diarrhea.  Thus, there is no evidence of a current 
disability, and therefore the veteran's claim of service 
connection must be denied.  Moreover, as there is no showing 
of a present disability, application of 38 C.F.R. § 3.317, 
concerning Persian Gulf War veterans with undiagnosed 
illnesses, is moot.

The Board's conclusion that an award of service connection is 
not justified is supported by a decision of the United States 
Court of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no currently 
demonstrated gastrointestinal disability for VA purposes, the 
preponderance of the evidence is against the veteran's claim 
and service connection for such is not warranted.  See 
Rabideau and Chelte, both supra.   See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  Accordingly, the veteran's claim 
of service connection for hearing loss fails.  The benefit 
sought on appeal is denied.  

II.  Service connection for a respiratory disability, claimed 
as a cough, as due to an undiagnosed illness.  

Factual background

The veteran's service medical records do not reveal any 
respiratory abnormalities.  In a report of medical history 
completed in April 1991, the veteran stated that he 
experienced pain or pressure in his chest.  He denied chronic 
cough.  In an April 1991 Southwest Asia Demobilization 
Redeployment Medical Evaluation, the veteran complained of a 
cough or sinus infection.   In a subsequent report of medical 
history completed in December 1995, the veteran denied any 
respiratory problems.  

A May 1996 VA outpatient treatment report noted breath sounds 
of good intensity.  The veteran denied a history of asthma, 
bronchitis, chronic obstructive pulmonary disease or 
shortness of breath.  Further outpatient treatment reports 
contained no respiratory complaints and no remarkable 
findings.  

The veteran was examined by VA in February 1997.  he reported 
a history of occasional coughing spells since 1994.  He 
stated that they did not occur very frequently.  Upon 
physical examination, the nose, sinuses, mouth and throat 
were within normal limits.  His lungs were clear to 
auscultation in all fields.  He was diagnosed with a history 
of occasional cough.  No chronic lung disease was found.  A 
pulmonary function test performed at that time noted that 
despite sub-optimal effort on the part of the veteran, the 
results were only minimally abnormal.  

The veteran testified before the RO in November 1997.  He 
stated that he experienced shortness of breath beginning 
during his second tour of duty.  He also had a chronic cough 
and spit up sputum.  The veteran explained that his unit was 
positioned close to a burning oil refinery.  He denied 
seeking treatment immediately upon return from service.  
Rather, he first sought treatment in 1994.  

In November 1998, the veteran testified before the 
undersigned.  He stated that while serving in the Persian 
Gulf, he began to experience difficulty breathing.  He 
reported that he occasionally coughed up blood.  He further 
reported that he continued to have such symptomatology.  He 
stated that he was treated for the condition at the VA 
Medical Center in Louisville, Kentucky, and that no etiology 
has been identified.  

In December 2002, the veteran was again examined by VA.  He 
complained of a persistent cough since service.  He denied 
chest pain.  Chest examination was normal.  The examiner, who 
was asked to determine whether the veteran's diabetes 
mellitus contributed to the veteran's respiratory symptoms, 
stated that such did not appear to be the case.  

The veteran was most recently examined in January 2003.  The 
veteran complained of a persistent cough, which began in and 
had continued since service.  He stated that he experienced 
shortness of breath with exertion.  After walking 100 feet he 
was completely winded.  He also reported wheezing.  His cough 
was worse in the morning.  The veteran described his cough as 
nonproductive but wet.  He denied any treatment, either 
during service or following separation.  He stated that he 
had discussed his respiratory symptoms with doctors and that 
no known cause was determined for his condition.  

Physical examination, including a chest x-ray and a pulmonary 
function test, yielded normal findings.  The VA examiner 
concluded that there were insufficient findings to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.  

Analysis

As noted earlier, in order to be entitled to service 
connection, the medical evidence must establish the existence 
of a present disability.  Here, VA examination reports dated 
February 1997 and January 2003 contain findings of normal 
respiratory system.  Further, no other medical evidence 
associated with the claims folder contradicts those findings.  
Indeed, the VA outpatient treatment reports do not contain a 
single complaint of respiratory problems.  Moreover, while a 
February 1997 pulmonary function test showed minimally 
abnormal results, such was essentially attributed to a lack 
of effort by the veteran and not to any underlying 
disability.  Thus, there is no evidence of a current 
disability, and therefore the veteran's claim of service 
connection must be denied.  Moreover, as there is no showing 
of a present disability, application of 38 C.F.R. § 3.317, 
concerning Persian Gulf War veterans with undiagnosed 
illnesses, is moot.

The Board's conclusion that an award of service connection is 
not justified is supported by a decision of the United States 
Court of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no currently 
demonstrated respiratory disability for VA purposes, the 
preponderance of the evidence is against the veteran's claim 
and service connection for such is not warranted.  See 
Rabideau and Chelte, both supra.   See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  

III.  Service connection for a skin disorder as due to an 
undiagnosed illness.  

Factual background

The veteran's service medical records do not reveal any skin 
abnormalities.  The veteran denied skin disease in all 
reports of medical history, including an April 1991 Southwest 
Asia Demobilization Redeployment Medical Evaluation.

Following service, an August 1994 VA outpatient treatment 
report notes a visit to the dermatology clinic for a rash on 
the veteran's groin region.  The veteran reported the rash 
had persisted for 2 years and was treated with baby powder.  
He also complained of recurring blisters on his arms, legs, 
neck and scalp since 1991.  They reportedly first appeared 
shortly after his return from the Persian Gulf.  The blisters 
would break open and expel a clear fluid.  At that point they 
no longer itched.  The blisters first began on the dorsal 
aspect of his right wrist.  Upon physical examination, there 
were multiple areas of excoriation and surrounding scars on 
the right forearm.  There were erythematous confluent scaling 
plaques on the groin region extending upward to the abdomen. 

In October 1994, the veteran sought further treatment for 
skin disorders.  His groin rash was healing well.  He 
continued to have nodules on his right arm.  A further 
treatment report also dated October 1994 contained a 
diagnosis of neurodermatitis on the right arm, neck and 
scalp.  A diagnosis of tinia cruris was also given.  

A May 1996 VA outpatient treatment report revealed numerous 
scabby, unhealed sores.   

A February 1997 VA treatment report noted a 4-month history 
of sores on the inside of his lower leg, without specifying 
which.  Lesions were noted regarding the upper extremities.  

The veteran was examined by VA in February 1997.  He 
complained of a skin rash since 1991.  The rash occurred on 
his elbows, hands, legs, groin and scalp.  Objectively, mild 
scaling was detected on his left hand.  Lesions were noted on 
both arms and both legs.  Erythematous areas were noted on 
the lower inner legs and elbows.  A hyperpigmented area was 
noted in the groin region.  Following evaluation, diagnoses 
of tinea pedis, tinea manus, tinea cruris and neurodermatitis 
were rendered.  

An August 1997 VA outpatient treatment report contained an 
impression of chronic fungal dermatitis.  The affected areas 
were the hands, elbows and lower legs.    

At a hearing before the RO in November 1997, the veteran 
discussed his skin disorder.  He stated that upon returning 
home from the Persian Gulf he was treated for skin problems 
with a salve.  He stated that he still used such salve and 
that it provided some relief, if only temporary.  He stated 
that he was not told what the skin condition was.  He added 
that physicians told him it was due to the chemical 
environment in which he was situated while serving in the 
Persian Gulf.  

A December 1997 VA treatment report contained a diagnosis of 
neurodermatitis.  Another diagnosis was chronic fungal 
dermatitis."  

At a hearing before the undersigned in November 1998, the 
veteran described his skin condition.  He stated that he 
experienced itching on his arms, legs and scalp.  The veteran 
expressed his belief that he was exposed to toxins and 
contaminants while serving in the Persian Gulf, which caused 
his skin disorder.  He stated that he spoke with doctors 
about his condition and that they told him his diabetes was 
the cause of his skin problems.  

A VA treatment report dated March 1999 noted a rash and skin 
lesions.  

The veteran was examined by VA in December 2002.  At that 
time, there was an erythematous scaling rash over the 
posterior aspect of his left leg.  There were similar, 
smaller lesions on the right leg.  The examiner was asked to 
state whether it was as likely as not that the veteran's 
nonservice-connected diabetes mellitus contributed to such 
skin problems.  The examiner stated that he was not qualified 
to answer that inquiry and that the question should be posed 
instead to a skin specialist.

The veteran received a dermatological examination in January 
2003.  He reported symptoms of itching, burning and 
irritation.  Such symptoms were aggravated by scratching the 
areas, which caused bleeding.  Upon physical examination, 
there were linear, horizontal red streaks on the posterior 
aspect of the right leg with one area of a red macular lesion 
to the mid anterior tibia.  All of those areas were easily 
blanched.  There was an 11 cm by 7 cm erythematous scaly area 
on the right lower leg, with distinctive borders.  The 
diagnosis was history of dermatitis.  The examiner stated 
that there were no objective findings of a chronic 
undiagnosed skin disability.  

Analysis

The evidence detailed above establishes that the veteran has 
a current skin disability.  However, the evidence fails to 
establish that the veteran was treated for that condition in 
service, and further fails to contain a statement of etiology 
from a competent medical profession asserting that his 
present disorder is related to a period of active service.  
For this reason, a grant of service connection on a direct 
basis is not possible.

The Board must next consider whether 38 C.F.R. § 3.317, 
concerning Persian Gulf veterans with undiagnosed illnesses, 
may serve as a basis for a grant of his claim.  After a 
thorough review of the evidence, the Board finds that an 
award of service connection via application of 38 C.F.R. 
§ 3.317 is not warranted here.  The medical evidence contains 
diagnoses of tinea cruris, neurodermatitis, chronic fungal 
dermatitis and tinea pedis.  The Board further notes that the 
numerous diagnoses do not reflect uncertainty on the part of 
the evaluators but rather indicate different parts of the 
body being affected at different times.  Indeed, at the VA 
examination in January 2003, it was definitively stated that 
there were no objective findings of a chronic undiagnosed 
skin disability.  As the veteran's skin disorders are 
attributed to known clinical diagnoses, he has failed to 
satisfy the criteria set forth under 38 C.F.R. § 3.317.  The 
Board further finds that no additional presumptions are 
applicable in the instant case.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Service connection for a disability manifested by 
fatigue, sleep disorder, stress, depression and excessive 
worry, as due to an undiagnosed illness.  

Factual background

Service medical records reveal that, during the veteran's 
first tour of duty, he had an episode in which he became 
dizzy and passed out.  That incident occurred in August 1977.  
No further symptomatology was shown.  Physical examinations 
during service revealed no neurological abnormalities.  In an 
April 1991 report of medical history, the veteran indicated 
dizziness and fainting spells.  The examiner noted that there 
were no significant acute problems.  

Following service, the veteran received a Persian Gulf War 
examination in June 1994.  He complained of fatigue and 
short-term memory loss.  Neurological examination was within 
normal limits.  

VA outpatient treatment reports dated April 1996 and December 
1996 noted complaints of increased nerves and poor sleep.  It 
was noted that the veteran tried to shoot himself following 
separation from service.  The veteran cried easily and he 
reported poor memory and concentration.  His energy level 
varied.  The December 1996 report ruled out post traumatic 
stress disorder (PTSD).

The veteran was examined by VA in February 1997.   He 
presented with a history of chronic fatigue since 1991.  He 
stated that he averages only 4 hours of sleep per night.  He 
also lacked energy and was unable to work.  He reported that 
primarily he stayed in his house, often not getting out of 
bed.  Occasionally he would sleep all day.  Upon neurological 
examination, his reflexes were 2+ and equal in all 
extremities.  Romberg's was negative.  There was a slight 
decrease to sensation to sharp touch of his hands and feet 
bilaterally.  Psychiatric evaluation revealed him to be alert 
and oriented.  There were no abnormal findings.  He was 
diagnosed with a history of chronic fatigue.

A May 1997 VA treatment report indicated the veteran's 
feelings of hopelessness and depression.

An undated VA mental health clinic intake noted complaints of 
increased tension, nerves and depression, with decreased 
sleep.  It was noted that the veteran had attempted suicide 
upon return from the Persian Gulf.  It was reported that the 
veteran first became depressed while in the Persian Gulf.  He 
was diagnosed with alcohol induced mood disorder. 

A November 1997 VA outpatient treatment report indicated that 
the veteran was feeling stress.  

In November 1997, the veteran gave testimony before the RO.  
He explained that his duties in the Persian Gulf led to a 
psychiatric condition.  The veteran's duty assignment was 
truck driver, communications supply.  He reported that he was 
exposed to death while in service.  The veteran stated that 
he was taking medication for his psychiatric problems and 
that it was prescribed by a VA physician.  

At a personal hearing before the undersigned in November 
1998, the veteran stated that when he returned from the 
Persian Gulf he was "hyped up," and could not get along 
with others in his workplace.  The veteran stated that he was 
depressed and slept poorly.  

VA treatment reports dated March 1999 and April 2001 reveal 
further care for depression.  

The veteran received a VA psychiatric evaluation in December 
2002.  The veteran was quite depressed and became tearful at 
times.  He reported flashbacks, auditory hallucinations, 
nervousness, suicidal ideation and depression.  On some days, 
the veteran was so depressed we did not want to leave the 
house.  The veteran had intellectual functioning in the 
impairment range, and thus was found to have substantial 
limitations in his ability to cope with his stress.  No 
diagnosis was rendered at that time.

Also in December 2002, a VA examiner was asked to express 
whether the veteran's diabetes contributed to his 
symptomatology of stress, fatigue and depression.  The 
examiner stated affirmatively that poorly controlled diabetes 
could contribute to his psychiatric disorders.  

The veteran was again examined by VA in January 2003.  The 
veteran complained of waking up 2 to 3 times per night, 
sweating due to memories of Iraqi soldiers being shot.  He 
also reported hearing external voices that were inconsistent 
with intrusive thoughts.  He reported feeling irritable, 
which caused him to disengage from other people.  Following 
psychiatric evaluation, the veteran was diagnosed with 
dysthymia, early onset.  

Analysis

The evidence detailed above establishes that the veteran has 
a depressive disability.  However, the evidence fails to 
establish that the veteran was treated for that condition in 
service, and further fails to contain a statement of etiology 
from a competent medical profession asserting that his 
present disorder is related to a period of active service.  
For this reason, a grant of service connection on a direct 
basis is not possible.

The Board must next consider whether 38 C.F.R. § 3.317, 
concerning Persian Gulf veterans with undiagnosed illnesses, 
may serve as a basis for a grant of his claim.  After a 
thorough review of the evidence, the Board finds that an 
award of service connection via application of 38 C.F.R. 
§ 3.317 is not warranted here.  The medical evidence contains 
a diagnosis of dysthymia.  As the veteran's mood disorders 
are attributed to a known clinical diagnosis he has failed to 
satisfy the criteria set forth under 38 C.F.R. § 3.317.  The 
Board further finds that no additional presumptions are 
applicable in the instant case.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

V.  Service connection for a disability manifested by joint 
pain, as due to an undiagnosed illness.  

Factual background

The service medical records contain no findings of joint 
pain.  All physical examinations yielded normal results.  In 
April 1991 the veteran reported a history of swollen or 
painful joints.  In a Southwest Asia Demobilization/ 
Redeployment Medical Evaluation, also dated April 1991, the 
veteran reported swelling of body parts.  

Following service, the veteran received a Persian Gulf War 
examination in June 1994.  He complained of miscellaneous 
joint pains.  Neurological examination was normal.  

The veteran was examined by VA in February 1997.   He 
presented with a history of joint pain with constant aching 
in both hands and both ankles.  He had increased pain with 
usage.  He reported that it was difficult for him to use his 
hands.  Objectively, there was no swelling or atrophy noted.  
He had full range of motion of all joints.  The hands were 
tender to palpation and were painful with motion, by the 
veteran's statement.  He was able to make full closure of 
both fists.  He could also approximate his thumb to his 
fingers and had good grip strength, bilaterally.  Ankles were 
nontender to palpation and had full range of motion.  
Neurologically, there was decreased sensation to sharp touch 
of the hands and feet, bilaterally.  He was diagnosed with a 
history of arthralgia of the ankles, bilaterally, with normal 
examination.  He was also diagnosed with arthralgia of the 
hands.  

In a June 1996 VA outpatient treatment report, the veteran 
complained of a tingling feeling in his feet and hands, along 
with muscle cramps.  

At a hearing before the RO in November 1997, the veteran 
discussed his joint disorder.  He stated that his hands, 
elbows, kneecaps and ankles would lose feeling and swell up.  
He stated that they would also discolor.  These problems 
began immediately upon return from the Persian Gulf.  

At his hearing before the undersigned in November 1998, the 
veteran attested to joint pain and swelling in his hands and 
legs.  He stated that such symptoms were often brought about 
by usage.  He reported receiving treatment at a VA facility.  
He stated that he was prescribed muscle relaxants.                

In December 2002, a VA examiner stated that the veteran's 
joint pain did not appear to be related to his nonservice-
connected diabetes.  

The veteran was most recently examined in January 2003.  He 
complained of constant pain to his finger and constant pain 
at the metatarsal.  He was not seen for that condition during 
service or at any time since.  The veteran reported that he 
had weakness, stiffness, swelling, heat, redness and cramps 
in his hands and feet.  He also reported fatigability and 
lack of endurance in his feet.  He also reported very painful 
flare-ups of both his hands and feet.  During such flare-ups 
his grip strength was weakened and he felt paralyzed with 
attempt to walk.  Additionally, he reported paresthesias of 
his hands and feet.  He related that he had dropped objects 
from his hands.  He also had difficulty opening soda cans or 
ketchup packets.  

Following objective examination, the veteran was diagnosed 
with a bilateral hand condition.  The x-ray of the left hand 
was normal and the right showed degenerative cystic changes 
of the right index phalanges.  It was noted that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof.  He was 
further diagnosed with a bilateral foot condition.  X-rays 
showed a left calcaneal spur.  X-rays of the right foot were 
normal.  

Analysis

The evidence detailed above fails to establish that the 
veteran was treated for joint pain in service, and further 
fails to contain a statement of etiology from a competent 
medical profession asserting that his present disorder is 
related to a period of active service.  For this reason, a 
grant of service connection on a direct basis is not 
possible.

The Board must next consider whether 38 C.F.R. § 3.317, 
concerning Persian Gulf veterans with undiagnosed illnesses, 
may serve as a basis for a grant of his claim.  After a 
thorough review of the evidence, the Board finds that an 
award of service connection via application of 38 C.F.R. 
§ 3.317 is not warranted here.  The medical evidence contains 
a diagnosis of arthralgia.  As the veteran's joint pain is 
attributed to a known clinical diagnosis, he has failed to 
satisfy the criteria set forth under 38 C.F.R. § 3.317.

The Board notes that the diagnosis of arthralgia was absent 
from the veteran's most recent examination conducted in 
January 2003.  At that time, the veteran was instead found to 
have a "bilateral hand condition" and "bilateral feet 
condition."  Neither constitutes an established diagnosis.  
Thus, if only that impression is considered, then it is 
possible to find the absence of an established clinical 
diagnosis, satisfying one requirement necessary to establish 
entitlement to service connection under 38 C.F.R. § 3.317.  
However, even if the evidence were so favorably construed, 
the second element of a service connection claim for an 
undiagnosed illness remains unsatisfied.  Specifically, the 
evidence does not establish a chronic condition, as defined 
under 38 C.F.R. § 3.317(a)(3).  Indeed, while x-ray evidence 
shows degenerative cystic changes of the right index 
phalanges, such x-rays do not reveal the duration of that 
condition.  

In finding that the veteran has no chronic condition of his 
joints, the Board is aware of results from a February 1997 VA 
examination which revealed decreased sensation to sharp touch 
of the hands and feet, bilaterally.  However, that finding 
still does not establish chronic joint pain.  First, there is 
no medical evidence to establish that the decreased sensation 
has any medical relationship to the veteran's joint pain.  
Moreover, the fact that such decreased sensation applied to 
all extremities, while the December 2002 x-rays revealed 
degenerative changes only to the right hand, does not 
establish that the two findings are related.  Thus, it cannot 
be found that the evidence objectively demonstrates joint 
pain of 6 months duration, precluding a grant of service 
connection via application of 38 C.F.R. § 3.317.

VI.  Service connection for an eye disability, as due to an 
undiagnosed illness.  

Factual background

Service medical records reveal no eye abnormalities.  A 
military physical examination conducted in December 
subsequent to the veteran's active duty noted that the left 
eye appeared to be cloudy.  A report of medical history 
completed at that time noted eye trouble.  

Three comrade letters received in April 1996 attested to an 
explosion that occurred during service when the veteran 
entered a bunker.  The authors of these letters believed that 
the blast had an adverse impact on the veteran's sight.  

The veteran was examined by VA in February 1997.  He 
complained that his eyes were sensitive to sunlight and water 
whenever he went outdoors.  He reported that such symptoms 
arose following an explosion in 1991.  He has blown out of a 
bunker and had a temporary loss of vision for a few minutes.  
Upon physical examination his pupils were equal, round and 
reactive to light and accommodation.  Extraocular movements 
were intact.  The diagnosis was a history of photophobia.  

A June 1996 VA treatment report noted vision changes.  

A May 1997 VA progress report noted complaints of light 
sensitivity and watery eyes.  An August 1997 report indicated 
complaints of blurred vision.  In December 1997, the veteran 
reported that his vision was gradually worsening.  

In a November 1997 personal hearing, the veteran attested to 
blurred vision.  He also had problems with distance vision.  
The veteran stated that in 1994, upon receiving eye care at a 
VA facility, he was told he needed glasses.  The veteran 
denied wearing glasses at the time of the hearing.  

Upon VA examination in January 1998, the veteran's light 
reflex to the right eye was decreased.  There was increased 
tearing, along with some red streaking in the conjunctivae.  

VA eye testing performed in September and November 1998 
yielded normal results.  

At his hearing in November 1998, the veteran stated that 
beginning in service in the Persian Gulf his eyes would water 
when he was out in the sun.  He also noticed blurred and 
teared vision and such problems continued to the present.  He 
stated that a doctor attributed his vision problems to 
diabetes.  

Ophthalmology follow-ups in December 1998 and April 1999 
revealed no diagnoses of an eye disorder.  

A June 2002 treatment report reflected further eye care.  The 
veteran was found to have background diabetic retinopathy, 
borderline cotton-spot macular edema, left eye, and 
cataracts, both eyes.  The latter diagnosis was found not to 
be visually significant.  The treatment plan was to involve 
laser surgery.  

In December 2002, a VA examiner stated that the veteran's eye 
disorder, diabetic retinopathy was certainly contributed to 
by poor control of the veteran's nonservice-connected 
diabetes.  

The veteran most recently received a VA eye examination in 
December 2002.  He had no visual complaints at that time and 
he stated the he could see well both far and near.  Following 
opthamological evaluation, the veteran was diagnosed with 
nonproliferative diabetic retinopathy.  Further assessments 
of clinically significant macular edema, status post focal 
and grid laser on the right eye, and borderline clinically 
significant macular edema on the left eye.  The examiner 
stated that it was likely the veteran's eye changes were 
secondary to his diabetes.  

Analysis

The evidence detailed above fails to establish that the 
veteran was treated for an eye condition in service, and 
further fails to contain a statement of etiology from a 
competent medical profession asserting that his present 
vision disorders are related to a period of active service.  
In fact, the record contains two opinions stating that the 
veteran's eye disorders instead are secondary to his 
nonservice-connected diabetes.  For these reasons, a grant of 
service connection on a direct basis is not possible.

The Board must next consider whether 38 C.F.R. § 3.317, 
concerning Persian Gulf War veterans with undiagnosed 
illnesses, may serve as a basis for a grant of his claim.  
After a thorough review of the evidence, the Board finds that 
an award of service connection via application of 38 C.F.R. 
§ 3.317 is not warranted here.  The medical evidence contains 
diagnoses of background diabetic retinopathy, cotton-spot 
macular edema and cataracts.  As the veteran's eye condition 
is attributed to known clinical diagnoses, he has failed to 
satisfy the criteria set forth under 38 C.F.R. § 3.317.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

VII.  Service connection for headaches, as due to an 
undiagnosed illness.  

Factual background

Service medical records reveal no evidence of headaches.  A 
report of medical history dated December 1995, subsequent to 
active service, notes a complaint of frequent or severe 
headaches.  

The veteran was examined by VA in February 1997.  He 
complained of headaches since July 1991, in the frontal area.  
Such headaches occurred 3 to 4 times per week.  He took Advil 
for relief.  The veteran reported associated loss of vision 
with such headaches.  Objectively, cranial nerves II through 
XII were all grossly intact.  He was diagnosed with a history 
of headaches.  

At a personal hearing in November 1997, the veteran stated 
that he was treated for headaches during service.  Such 
treatment involved only the taking of aspirin.  The headaches 
continued following service, about 3 to 4 times per week.  
The veteran testified that sometimes the headaches were so 
severe that he was required to just lie down and rest.  
Others times he would just take "a bunch of Advil."  

The veteran was again examined by VA in January 1998.  He 
complained of headaches.  He explained that while in the 
Persian Gulf, a rocket went off and blew him out of a bunker.  
Three comrade statements are of record attesting to that 
event.  The veteran reports that he hit his head during the 
blast.  Neurological examination was normal.  The veteran was 
diagnosed with migraine headaches.  

The veteran testified before the undersigned in November 
1998.  He stated that his headaches began in service and have 
become more frequent since that time.  

In September 1998, the veteran complained of episodes in 
which he would experience a generalized pounding headache, 
lasting for 3 to 4 hours.  An EEG was performed and no 
significant abnormality was detected.  Another EED was 
performed in November 1998, yielding the same results.  

The veteran was most recently examined by VA in January 2003.  
An EEG was performed in conjunction with that examination.  
On the basis of that test, a diagnosis of tension headaches 
was rendered.  The examiner noted that there was no objective 
evidence of a chronic undiagnosed headache condition.  

Analysis

The evidence detailed above fails to establish that the 
veteran was treated for headaches in service, and further 
fails to contain a statement of etiology from a competent 
medical profession asserting that his present headaches are 
related to a period of active service.  For these reasons, a 
grant of service connection on a direct basis is not 
possible.

The Board must next consider whether 38 C.F.R. § 3.317, 
concerning Persian Gulf War veterans with undiagnosed 
illnesses, may serve as a basis for a grant of his claim.  
After a thorough review of the evidence, the Board finds that 
an award of service connection via application of 38 C.F.R. 
§ 3.317 is not warranted here.  The medical evidence contains 
diagnoses of migraine headaches and tension headaches.  As 
the veteran's headaches are attributed to known clinical 
diagnoses, he has failed to satisfy the criteria set forth 
under 38 C.F.R. § 3.317.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

VIII.  Entitlement to a compensable rating for bilateral 
hearing loss.

Factual background

Service connection for left ear hearing loss was established 
by a June 1995 rating decision, rated noncompensable 
effective January 18, 1995.  By rating decision dated in 
February 1997, service connection was established for 
bilateral hearing loss, rated noncompensable, from October 2, 
1994.

On audiometry examination on December 9, 1995, examination 
revealed the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
NA
       
30
       
30
25
40
LEFT
NA
15
15
15
25

No speech discrimination ability was reported.

An audiogram was performed in January 1998.  This examination 
revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
NA
       
20
       
30
25
30
LEFT
NA
45
55
45
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 88 in the left ear.

The veteran again underwent audiological examination in 
December 2002.  This examination revealed the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
45
50
55
LEFT
NA
50
55
60
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 in the left ear.

Analysis

Applying the findings of the January 1998 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes that there is no basis for a rating assignment in 
excess of the currently assigned noncompensable evaluation at 
this time.  Considering that the veteran's right ear 
manifested an average puretone threshold of 26 decibels, and 
100 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's right ear hearing loss 
to be Level I impairment.  Moreover, considering that the 
veteran's left ear manifested an average puretone threshold 
of 54 decibels, and 88 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
left ear hearing loss to be that of Level II impairment.  
Applying these results to Table VII, the veteran's disability 
evaluation is shown to noncompensable.  Moreover there are no 
exceptional patterns of hearing such as to warrant 
application of 38 C.F.R. § 4.86.  

The Board further finds that the December 2002 audiological 
examination also reinforces the presently assigned 
noncompensable rating.  Considering that the veteran's right 
ear manifested an average puretone threshold of 48 decibels, 
and 88 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's right ear hearing loss 
to be Level II impairment.  Moreover, considering that the 
veteran's left ear manifested an average pure tone threshold 
of 61 decibels, and 76 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
left ear hearing loss to be that of Level IV impairment.  
Applying these results to Table VII, the veteran's disability 
evaluation is shown to noncompensable.  Moreover there are no 
exceptional patterns of hearing such as to warrant 
application of 38 C.F.R. § 4.86.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  However, the 
veteran's bilateral hearing loss does not warrant a higher 
schedular evaluation than his presently assigned 
noncompensable rating.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
bilateral hearing loss has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Service connection for a gastrointestinal disability, to 
include diarrhea, as due to an undiagnosed illness is denied.

Service connection for a respiratory disability, claimed as a 
cough, as due to an undiagnosed illness is denied.    

Service connection for a skin disorder as due to an 
undiagnosed illness is denied.

Service connection for a disability manifested by fatigue, 
sleep disorder, stress, depression and excessive worry, as 
due to an undiagnosed illness is denied.  

Service connection for a disability manifested by joint pain, 
as due to an undiagnosed illness is denied.

Service connection for an eye disability, as due to an 
undiagnosed illness is denied.  

Service connection for headaches, as due to an undiagnosed 
illness is denied. 

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






